Citation Nr: 1108707	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-27 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left eye disability.

2.  Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1952 to August 1954.

This matter originally came to the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which confirmed the previous denial of service connection for diabetic retinopathy with glaucoma and pseudophakia of the left eye.  The RO in Nashville, Tennessee, currently retains jurisdiction of the Veteran's claim file.  

The issue has been recharacterized to comport to the evidence of record.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in November 2010.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2010).

The RO addressed the new and material evidence issue in the rating decision on appeal, and found that the Veteran had not submitted new and material evidence to reopen the previously denied claim of service connection.  Irrespective of the RO's action, the Board must decide whether the appellant has submitted new and material evidence to reopen the claim of service connection for a left eye disability.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issue of service connection for a left eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a left eye disability in an August 2004 rating decision.  That denial was confirmed in December 2004 and September 2006 rating decisions.  The appellant received timely notice of the determinations, but did not appeal, and those denials are now final.

2.  Evidence received since the September 2006 rating decision is not cumulative or redundant and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left eye disability.


CONCLUSION OF LAW

New and material evidence has been received since the September 2006 rating decision, and the claim of entitlement to service connection for a left eye disability is reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2010); 38 C.F.R. § 3.156 (a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Reopening the claim of service connection for a left eye disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).






Analysis

The appellant seeks to reopen his claim of entitlement to service connection for a left eye disability.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must present a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is "new and material," the creditability of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO denied entitlement to service connection for a left eye disability in an August 2004 rating decision.  The RO confirmed the previously denied claim of entitlement to service connection for a left eye disability in December 2004 and September 2006 rating decisions.  The September 2006 rating decision found that the claim should remain denied because the Veteran did not submit evidence showing that he had been treated for, or diagnosed with, a disability of his left eye during service.  The Veteran did not appeal these decisions, so they are now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.

Evidence submitted since the September 2006 rating decision pertaining to the Veteran's left eye includes his November 2010 testimony indicating that his left eye was bitten by an insect during service and that he has had the same problems with his left eye having thick green mucus off and on since service.  

The Veteran is competent to report facts such as an in-service insect bite and symptoms such as eye pain from the bite and a continuity of green eye mucus from service to the present.  See Charles v. Principi, 16 Vet. App. 370 (2002) (finding a Veteran competent to testify to symptomatology capable of lay observation).  

The November 2010 testimony is new because it is not duplicative of evidence considered by the RO at the time of its September 2006 rating decision.  

Assuming the creditability of the November 2010 testimony pursuant to Justus, supra, this lay evidence, clearly relates to the unestablished fact and the reason for the previous denial of his service connection claim; that is, whether the Veteran's current left eye disability is related to service as required by 38 C.F.R. § 3.303.  

Likewise, the newly submitted November 2010 testimony is not cumulative or redundant of existing evidence, and presents a reasonable possibility of substantiating the claim.

Accordingly, reopening the claim of entitlement to service connection for a left eye disability is warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for a left eye disability, to this extent only the claim, is granted.


REMAND

The Veteran seeks service connection for a left eye disability.  

This claim must be remanded for two reasons.  

First, during his November 2010 hearing, the Veteran testified that he received treatment for his left eye disability around 1955 through 1960 at the VA Medical Center (VAMC) in Memphis, Tennessee.  In November 2005, the Veteran submitted an authorization for VA to obtain medical records from the VAMC in Memphis, Tennessee, for the period of 1956 to 1960.  A January 2006 document indicates that an employee at the RO called the VAMC in Memphis, Tennessee regarding the November 2005 request and was informed that those records were finally located and were sent to the RO on January 25, 2006.  A review of the claim file does not indicate that any treatment records from the VAMC in Memphis, Tennessee, from the 1950s are of record.  To ensure VA meets its duty to assist the appellant in developing the evidence in support of his claim pursuant to 38 U.S.C.A. § 5103A, this case must be remanded so that the RO can attempt to obtain the Veteran's post service treatment records from the VAMC in Memphis, Tennessee.  

Second, this case must be remanded so that the Veteran can be provided a VA examination regarding the nature and etiology of his claimed left eye disability.  

The competent medical evidence of record indicates that the Veteran has a number of diagnoses related to his left eye.  Although the Veteran's STRs do not clearly note that his left eye was bitten by an insect during service, the Veteran testified in November 2010 that during service he suffered an insect bite of his left eye and since that time he has suffered with thick green eye mucus off and on.  The Veteran is competent to report symptoms such eye pain from an insect bite and continuity of green eye mucus and eye pain or discomfort.  See Charles, supra.  Therefore, his insect bite of the left eye during service is conceded.  See 38 C.F.R. § 3.304 (d).

The current record contains competent evidence of a current left eye disability and the Veteran's credible and competent testimony concerning an in-service insect bite to his left eye.  There is insufficient medical evidence for the Board to decide the Veteran's claim, and therefore a VA examination regarding the nature and etiology of his claimed left eye disability should be provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  



The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Take all necessary actions to obtain the Veteran's treatment records from the VAMC in Memphis, Tennessee, for the period of August 8, 1954 to December 31, 1960.  Note all requests and negative responses.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed left eye disability.  The examiner should provide an opinion as to whether it is at least as likely as not that any or all identified left eye conditions are related to his in service insect bite of the left eye.  The examiner must accept as fact that the Veteran's left eye was bitten by an insect during service.

The claim folder must be made available to the examiner for review in conjunction with the examination.  A rationale for all medical opinions must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated.  If the claim remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


